UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDRES CARRILLO, et al.,

                                       Plaintiffs,                     19 Civ. 1365 (PAE)
                        -v-
                                                                             ORDER
 KAY WATERPROOFING CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received plaintiffs’ request for an adjournment of the default judgment

hearing scheduled for March 5, 2020. Dkt. 113. The default judgment hearing is hereby

adjourned until April 2, 2020 at 10 a.m. Plaintiffs are directed to serve this order on defendants

Monster Construction LLC (d/b/a Monster Construction); Galicia Construction Co., Inc. (d/b/a

Galicia Contracting and Restoration); Galicia Contracting and Restoration Corp., a.k.a. Galicia

Contracting Corp. (d/b/a Galicia Contracting and Restoration); Saul Gonzalez; Ronald Duarte;

and Eric Hermosillo; and to file proof of such service no later than March 26, 2020.

       The Court directs plaintiffs to provide two sets of courtesy copies of their default

judgment motion papers, including their memorandum of law and the papers outlined in Rule

3.M of the Court’s Individual Rules, to the Court’s chambers by March 26, 2020.
      SO ORDERED.

                            
                            ____________________________
                            Paul A. Engelmayer
                            United States District Judge


Dated: March 3, 2020
       New York, New York
